Exhibit 10.15

SECOND AMENDMENT

DATED AS OF NOVEMBER 3, 2009

TO

AMENDED AND RESTATED RAIL TRANSPORTATION AGREEMENT

DATED AS OF MAY 15, 2002

BETWEEN

UNION PACIFIC RAILROAD COMPANY

AND

PACER INTERNATIONAL, INC.,

D/B/A PACER STACKTRAIN



--------------------------------------------------------------------------------

This SECOND AMENDMENT dated as of November 3, 2009 (this “Amendment”) to the
AMENDED AND RESTATED RAIL TRANSPORTATION AGREEMENT dated as of May 15, 2002 is
between UNION PACIFIC RAILROAD COMPANY, a Delaware corporation (“UP”), and
PACER INTERNATIONAL, INC., d/b/a PACER STACKTRAIN (f/k/a APL LAND TRANSPORT
SERVICES, INC.), a Tennessee corporation (“Pacer”).

RECITALS

UP and Pacer, together with American President Lines, Ltd., and APL Co. PTE
Ltd., which are Affiliates of APL Limited (collectively, “APL”) are parties to
an existing Amended and Restated Rail Transportation Agreement dated as of
May 15, 2002, as amended and supplemented in writing (the “Existing Agreement”).
The Existing Agreement expires (i.e., ceases to be in effect) on October 11,
2011.

APL provides ocean carrier freight transportation, and Pacer provides intermodal
freight transportation and related arrangement and management services for
domestic and international shipments on behalf of APL, other third party ocean
carriers, and other shippers, shipper’s agents, property brokers, freight
forwarders, motor carriers, intermodal marketing companies, other intermediaries
and other parties having a beneficial interest in containerized shipments. UP
provides rail transportation services (including related ramp services) as an
intermodal carrier by rail, including services under the Existing Agreement for
the following general types of shipments arranged and managed by Pacer:
(i) international shipments in containers owned or leased by APL; (ii) domestic
shipments in containers owned or leased by Pacer; (iii) domestic shipments in
containers owned or leased by APL or other third party ocean carriers; and
(iv) international shipments in containers owned or leased by other third party
ocean carriers.

UP and Pacer desire to amend the Existing Agreement so that it will no longer
govern their ongoing commercial relationship regarding domestic shipments
arranged and managed by Pacer in 48’ and 53’ containers owned or leased by
Pacer. The Existing Agreement will continue to govern and apply to all shipments
and other matters that are not expressly governed by and superseded by this
Amendment, and nothing contained in this Amendment will in any way amend, modify
or otherwise affect the terms, conditions and other provisions contained in the
Existing Agreement that are applicable to such shipments and other matters. In
addition, nothing contained in this Amendment shall in any way amend, modify or
otherwise affect any right, benefit, privilege, obligation or liability of APL
or any of its Affiliates arising under or contained in the Existing Agreement,
it being expressly acknowledged and understood by the parties that any such
amendment or modification or other effect shall require the express written
consent of APL in accordance with the terms of the Existing Agreement.

 

-1-



--------------------------------------------------------------------------------

AGREEMENT

Accordingly, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements contained in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereby
agree as follows:

Section 1. Definitions

Capitalized terms used in this Amendment have the meanings set forth in Exhibit
A to this Amendment or in such other Sections of this Amendment as may be listed
in Exhibit A.

Section 2. Scope, Effective Date

2.1. Scope of this Amendment.

All rates and terms governing UP’s transportation under the Existing Agreement
shall, as of the Effective Date, no longer apply to Pacer’s Domestic Container
Business, except as may otherwise be agreed between the parties. Nothing
contained in this Amendment shall in any way amend, modify or otherwise affect
any right, benefit, privilege, obligation or liability of APL or any of its
Affiliates arising under or contained in the Existing Agreement, it being
expressly acknowledged and understood by the parties that any such amendment or
modification or other effect shall require the express written consent of APL in
accordance with the terms of the Existing Agreement.

2.2. Effective Date.

This Amendment is effective beginning November 3, 2009 (the “Effective Date”).

2.3. Sections of Existing Agreement That No Longer Apply to Pacer Domestic
Container Business.

As of the Effective Date, those Sections of the Existing Agreement listed on
Exhibit B attached hereto (including the appendices and exhibits related to
those Sections) shall no longer apply to Pacer’s Domestic Container Business,
unless otherwise expressly agreed by the parties in writing.

Section 3. Waivers, Amendments, and Severability

All amendments, supplements, modifications to, and waivers of the terms of this
Amendment shall be in writing and signed by the parties. If any part of this
Amendment is determined to be invalid, illegal, or unenforceable, such
determination shall not affect the validity, legality, or enforceability of any
other part of this Amendment and the remaining parts of this Amendment shall be
enforced as if such invalid, illegal, or unenforceable part were not contained
herein.

Section 4. Miscellaneous Provisions

4.1. Captions.

Paragraph titles or captions contained in this Amendment are used for
convenience or reference only and are not intended to and shall not in any way
enlarge, define, limit, extend or describe the rights or obligations of the
Parties or affect the meaning or construction of this Amendment, or any
provision hereof.

 

-2-



--------------------------------------------------------------------------------

4.2. Counterparts.

This Amendment may be signed in one or more counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.

4.3. Public Announcements.

Except where such disclosure is required by law or regulation, the parties will
coordinate all publicity relating to the transactions contemplated by this
Amendment; and, except where such disclosure is required by law or regulation,
no party will release any press release, public statement or other public notice
relating to this Amendment or the transactions contemplated by this Amendment
without prior consultation with the other party.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

UNION PACIFIC RAILROAD COMPANY      

PACER INTERNATIONAL, INC.

      d/b/a Pacer Stacktrain

By:  

/s/ James R. Young

      By:  

/s/ Michael E. Uremovich

Title:  

Chairman, President and

        Title:  

Chief Executive Officer

 

Chief Executive Officer

       

 

-4-



--------------------------------------------------------------------------------

List of Attachments

Exhibit A – Definitions

Exhibit B  – Sections of Existing Agreement No Longer Applicable to Pacer
Domestic Container Business

 

-5-



--------------------------------------------------------------------------------

Exhibit A – Definitions

1. “Affiliate” - means, as to any Person, any other Person who directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with such Person.

2. “APL” - has the meaning given to it in the first paragraph of the Recitals to
this Amendment.

3. “Domestic Big Box Containers” - refers to 48’ and 53’ Containers owned,
leased or operated by Pacer, whether on a long-term, short-term, trip or
load-by-load basis. Domestic Big Box Containers exclude 48’ and 53’ marine
containers (containers built for ocean transport use by ocean carriers).

4. “Domestic Container Business” - means the arrangement, management and
transportation of Domestic Shipments in Domestic Big Box Containers and related
services and activities (e.g., repositioning of empty Containers).

5. “Domestic Shipments” - refers to shipments moving within the North American
continent, including the U.S., Canada, and Mexico, and Puerto Rico, and excludes
international shipments (containerized shipments involved in an ocean voyage
leg) that originate or terminate outside the North American continent (including
Puerto Rico within the North American continent).

6. “Existing Agreement” - has the meaning given to it in the first paragraph of
the Recitals to this Amendment.

7. “Pacer” - has the meaning given to it in the Caption on the first page of
this Amendment.

8. “Person” - means any natural person, corporation, limited liability company,
partnership, trust, association, or other juridical entity or Governmental
Authority.

9. “UP” - has the meaning given to it in the Caption on the first page of this
Agreement.

 

-6-



--------------------------------------------------------------------------------

EXHIBIT B

Provisions of the Existing Agreement That No Longer

Apply to Pacer’s Domestic Container Business

 

Section

  

Caption

Section 1

   Term

Section 2

   Definitions

Section 3

   Authorized Agent

Section 4

   Rail Transportation Services to be Provided by UP

Section 5

   Terminal Services to be Provided by UP

Section 6

   Equipment Obligations

Section 7

   Service Commitments by UP

Section 8

   APL’s Volume Commitment

Section 9

   Pacer owned Stack Cars

Section 10

   Other APL Obligations

Section 11

   Equipment Storage

Section 12

   Participants and TPI Shipments

Section 13

   Rates / Adjustment to Rates

Section 14

   Competitive Proposals

Section 15

   Force Majeure

Section 16

   Arbitration

Section 17

   Renegotiation

Section 18

   Mutual Indemnity

Section 19

   Claims for Cargo Loss and Damage

Section 20

   Hazardous Materials and Restricted Commodities

Section 21

   Federal Contractor Requirements

 

-7-



--------------------------------------------------------------------------------

Section 22

   Other Agreements

Section 23

   When Terms and Provisions of UP’s Intermodal Rules Apply

Section 24

   Assignment

Section 25

   Year 2000 Compliance

Section 26

   Notices

Section 27

   Confidentiality

Section 28

   Venue

Section 29

   Applicable Law

First Amendment

   Dated August 1, 2005

 

-8-